Dove, J. Claimant seeks to recover the sum of $180.00 as rent for certain premises occupied by the Department of Public Works and Buildings, Division of Highways, of the State of Illinois. A Departmental Report has been filed admitting that claimant is entitled to the sum of $180.00 as rent for certain premises for the years ending June 30, 1962, June 30, 1963, June 30, 1964 and June 30, 1965. The Departmental Report states that the invoices were received by the Division of Highways, but that said invoices were not paid; that the fund appropriated for such payments had lapsed, and that there were unobligated balances in said funds sufficient to pay for the rental of said premises owned by claimant. Subsequently a stipulation was entered into by and between claimant and respondent admitting that claimant is entitled to the amount of $180.00, and that said amount is owed by the respondent herein. This Court has held that, when the appropriation for the biennium from which a claim should have been paid has lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $180.00.